DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received April 14, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection(s) of claim(s) claim(s) 1-7, 9-13, 15-20 under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) in further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka ) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and the claim amendments to claims 1, and 4-5 a new ground(s) of rejection is made. It is noted, the references used in the rejection below are the same references used in the previous Non-final rejection mailed 02/22/2022, however because of the amendments, the prior art has been interpreted differently and is noted below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-10, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) in further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka )
Regarding claim 1, Takami teaches a nonaqueous electrolyte battery including a positive electrode and a negative electrode [abs]. Takami teaches a lithium-ion battery comprising a positive electrode plate [0028], a negative electrode plate [0038], a separator [0071] and an electrolyte [0057], the positive electrode plate comprising a positive current collector [0028] and a positive film [0028; i.e. positive active layer], the positive film being provided on at least one surface of the positive current collector and comprising a positive active material [0028], the negative electrode plate [0038] comprising a negative current collector and a negative film [0038] , the negative film being provided on at least one surface of the negative current collector and comprising a negative active material [0038; negative active layer];
Wherein the positive active material comprises a material having a chemical formula of LiaNixCoyMzO2 [0031; LiNiyCozAl1−y−zO2], 0.95<a<1.2, x>0, y>0, z>0 [0031 ,0087; (LiNi0.8Co0.1Mn0.1O2; falls within claimed range), M is one or two selected from a group consisting of Mn and Al [i.e. Al];
And the negative active material comprises a graphite [0039];
Takami is silent with respect to the lithium-ion battery satisfies a relationship “62%≤KYa/(KYa+KYc) x 100%≤68%”; and KYa=10/pa, pa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3;
 and the porosity of the positive film is 20-30%.
Fujiwara teaches a cathode active material for a rechargeable battery [abs]. Fujiwara does not explicitly teach the compacted density of the positive active material 3.02 cm3/g ≤KYc ≤3.40 cm3/g; however, the Examiner notes that Fujiwara teaches the compacted density of the positive electrode material to be 3.5-3.8 g/cm3 at a pressure of 2 tons (i.e. 2 tons is equivalent to 2000 kg pressure) [0049-0050]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed ranges as recited in claim 1, of 3.02-.3.4 g/cm3, and the results would have been predictable as Fujiwara teaches the positive active material to be 3.5 g/cm3, which is fairly close to the claimed range recited in claim 1. Please see MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Fujiwara is silent with respect to the compacted density of the negative electrode material.
YE BAIQING teaches a lithium ion battery [abs]. YE BAIQING teaches the negative active material is graphite and the compacted density is 1.65 g/cm3 -1.80g/cm3 [p. 1 lines 49-50, p. 4 line 36-37]
	Upon calculation Fujiwara and YE BAIQING teach the claimed relationship of “62%≤KYa/(KYa+KYc)x 100%≤68%”.
Please refer to the illustrated calculation below in regards to the claimed language “the lithium-ion battery satisfies a relationship 62%≤KYa/(KYa+KYc)x 100%≤68%”;
The value of KYa/(KYa+KYc)x 100% = 3.5 / 3.5+ 1.65 *100% = 67% (lower limit value)
And the upper limit would be = 3.8/ 3.8+1.80 * 100% = 67% 
Thus, upon calculation Examiner notes that Takami in view of Fujiwara and YE BAIQING meet the claimed relationship of the lithium-ion battery satisfies a relationship “62%≤KYa/(KYa+KYc)x 100%≤68%”; wherein KYa=10/pa, pa represents a compaction density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3; KYc=10/pc, pc represents a compaction density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami and incorporate the teachings of the compaction density of the negative/positive active material taught by Fujiwara and YE BAIQING, as both teach this the compaction density which enables the lithium ion battery to achieve an extremely fast charging function and can still operate normally in a low temperature environment [YE BAIQING p. 1 lines 39-41] and allows production of batteries having improved load characteristics in stable quality, and also allows production of batteries having high capacity, as well as a cathode for nonaqueous electrolyte rechargeable batteries produced with this cathode active material [Fujiwara 0010].
Tanaka teaches a positive electrode active material for a secondary cell [abs] and a similar cathode electrode material as Takami [i.e. Li mCoxM′yM″zO; in the lithium cobalt oxide as the positive active material, is employed a compound in which one or more kinds of elements respectively from a group having Al, Cr, V, Mn and Fe, and from a group having Mg and Ca are combined together to form solid solution and the amount of them is respectively optimized 0049-0052]. Tanaka teaches the porosity of the positive electrode layer to be between 20-40%, which falls with the claimed range [0242]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami in view of Tanaka, as Tanaka teaches the cyclic characteristics are improved, the battery capacity can become large capacity and the stable structure of the active material can be maintained. Further, the excellent stability is exhibited even under the high temperature 0244].

Regarding claim 6, modified Takami teaches the lithium-ion battery according to claim 1, wherein and Takami teaches an average particle size D50 of the positive active material is 2 µm~11 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 7, modified Takami teaches the lithium-ion battery according to Claim 6, Takami teaches wherein the average particle size D50 of the positive active material is 2.5 µm ~6.7 µm [0033; 1 to 15 µm, which teaches the claimed range].
Regarding claim 9, modified Takami teaches the lithium-ion battery according to Claim 1, wherein an average particle size D50 of the negative active material is 6 µm~15.6 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 10, modified Takami teaches the lithium-ion battery according to Claim 9, wherein the average particle size D50 of the negative active material is 6 µm~12.9 µm [0024; 6 µm, teaches the claimed range].
Regarding claim 13, modified Takami teaches the lithium-ion battery according to Claim 1, wherein a pressing density of the positive film is 3.1 g/cm3~3.5 g/cm3 [0087; 3.3 g/cm3 produced by a press step].

Regarding claim 15, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a pressing density of the negative film is 1.3 g/cm3~1.7 g/cm3 [0089].
Regarding claim 16, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein a porosity of the negative film is 30%~40% [0050, 0089- i.e. 20-50%, which falls within claimed range].

Regarding claim 17, modified Takami teaches the lithium-ion battery according to Claim 1, wherein x+y+z=1 [0029-0031; it is noted, that once the values are manipulated with the recited ranges, the claimed x+y+z=1 is taught by Takami]; For illustration purposes, please refer below:

    PNG
    media_image1.png
    319
    763
    media_image1.png
    Greyscale
 
Regarding claim 18, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein doping modification and/or coating modification are further performed on LiaNixCoyMzCh [0087].
Regarding claim 19, modified Takami teaches the lithium-ion battery according to claim 1, Takami teaches wherein the graphite-type carbon material is one or more selected from a group consisting of artificial graphite, natural graphite and modified graphite [0040; artificial graphite].
Regarding claim 20, modified Takami teaches the lithium-ion battery according to Claim 1, Takami teaches wherein the positive active material further comprises one or more selected from a group consisting of lithium cobalt oxide, lithium nickel oxide, layered lithium manganese oxide, spinel lithium manganese oxide, spinel lithium nickel manganese oxide and polyanion-type positive active material; and/or [0030; positive active material include lithium cobalt manganese, lithium nickel oxide]
the negative active material further comprises one or more selected from a group consisting of soft carbon, hard carbon, carbon fiber, mesocarbon microbeads, silicon-based material, tin-based material and lithium titanate [0041; i.e. silicon-based material].


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150086840A1 (Takami) and further in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and English translation of CN107275553A (Chen)
Regarding claim 11,  modified Takami teaches the lithium-ion battery according to claim 1, however is silent with respect to graphitization degree. Chen teaches a lithium ion battery [abs] and teaches the wherein a graphitization degree of the negative active material is 92%~96.2% [Chen p. 1 51-52; graphite 90-98%]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takami to use the graphitization degree of the negative active material is 92%~96.2% taught by Chen, as Chen discloses the use of graphitized carbon anode material illustrates improvement of the battery’s energy density and the ability of fast charging [p. 1 lines 24-25].

Regarding claim 12, modified Takami teaches the lithium-ion battery according to Claim 11, wherein the graphitization degree of the negative active material is 92.1%~95.0% [Chen p. 1 51-52; graphite 90-98%].



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-7, 9-10, 13-15, 17-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-9 and 17-19 of U.S. Patent No. US 10,923,762B2 in view of US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka ). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the above listed claims of US ‘762 are drawn to a lithium ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte, the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material, the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material; wherein the positive active material comprises a material with a chemical formula of LiaNixCoyM1-x-yO2, M is one or two selected from Al and Mn, 0.95≤a≤1.2, 0<x<1, 0<y<1, 0<x+y<1; the negative active material comprises graphite; an average particle diameter D50 of the positive active material is 3 μm-12 μm; an average particle diameter D50 of the negative active material is 4 μm˜15 μm (which are noted to overlap with one another); the pressing density of the positive film is 3.0 g/cm3˜3.5 g/cm3; the pressing density of the negative film is 1.0 g/cm3˜1.6 g/cm3 (which are noted to overlap with one another); the average particle diameter D50 of the positive active material is 3 μm˜7.8 μm;
and/or, the average particle diameter D50 of the negative active material is 4 μm˜12 μm; the pressing density of the positive film is 3.3 g/cm3˜3.5 g/cm3; and/or, the pressing density of the negative film is 1.40 g/cm3˜1.6 g/cm3; the positive active material further comprises one or more selected from a group consisting of layered LiMnO2, spinel LiMn2O4, LiNixMn2-xO4, LiCoO2 and LiFePO4, 0<x<2. 
US’762 does not teach the porosity and the lithium-ion battery satisfies a relationship “62%≤KYa/(KYa+KYc) x 100%≤68%”; and KYa=10/pa, pa represents a compacted density of a powder of the negative active material under a pressure of 2000 kg, and a unit of pa is g/cm3;
KYc=10/pc, pc represents a compacted density of a powder of the positive active material under a pressure of 2000 kg, and a unit of pc is g/cm3. As noted above in claim 1, US20100019194A1 (Fujiwara) and English translation of  CN104779413A (YE BAIQING) and US20030134200A1 (Tanaka ) teach these limitations. It will not be repeated here for brevity purposes, thus please refer to the rejection of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US ‘762 and incorporate the teachings of the compaction density of the negative/positive active material taught by Fujiwara and YE BAIQING, as both teach this the compaction density which enables the lithium ion battery to achieve an extremely fast charging function and can still operate normally in a low temperature environment [YE BAIQING p. 1 lines 39-41] and allows production of batteries having improved load characteristics in stable quality, and also allows production of batteries having high capacity, as well as a cathode for nonaqueous electrolyte rechargeable batteries produced with this cathode active material [Fujiwara 0010]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified US‘762 in view of Tanaka, as Tanaka teaches the cyclic characteristics are improved, the battery capacity can become large capacity and the stable structure of the active material can be maintained. Further, the excellent stability is exhibited even under the high temperature 0244].

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach the recitation claimed in claims 4-5, 4, “wherein the negative active material satisfies 5 cm3/g<KYa<8 cm3/g; wherein the negative active material satisfies 5.56 cm3/g<KYa<6.64 cm3/g.” 
 	The closest prior art is English translation of CN104779413A (YE BAIQING ) which in combination do not teach the negative active material in the claimed ranges recited in claims 4 and 5. Neither the cited references or related prior art provide a rationale to include the limitations of claim 4 and claim 5, that is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729